Citation Nr: 1812643	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  06-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent prior to October 4, 2017 for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, with additional service in the U.S. Air Force Reserves.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In April 2017, the Board remanded the Veteran's claim in order to provide the Veteran with a hearing. In June 2017, the Veteran testified before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the case file.

The claim was also remanded in September 2017 for additional development. After that development, the RO granted a 100 percent rating for the Veteran's psychiatric disability as of October 4, 2017; he has been already been awarded special monthly compensation (SMC) under 38 U.S.C. § 1114 (s). Therefore, the Board finds that as of October 4, 2017, the Veteran has been awarded the maximum benefit allowable and therefore the claim has been granted in full as of October 4, 2017. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a lung disability has been raised by the record in a February 2011 letter from the Veteran's representative. That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1. Prior to September 11, 2012 the Veteran's service-connected bipolar disorder more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, impaired impulse control, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships. Total occupational and social impairment was not shown. 

2. From September 11, 2012 to October 4, 2017, the Veteran's bipolar disorder is manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of a 70 percent rating for bipolar disorder prior to September 11, 2012 have not been met. 38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9432 (2017).

2. The criteria for a 100 percent rating for bipolar disorder as of September 11, 2012 to October 4, 2017 have been met. 38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9432 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in May 2011. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating-Bipolar Disorder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 

The Veteran's bipolar disorder has been assigned a 70 percent rating prior to October 4, 2017 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432, General Rating Formula for Mental Disorders (2017).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2017). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. As the Veteran had perfected his increased-rating claim for bipolar disorder at that time, the Board will thus evaluate his claim using the DSM-IV, including analysis of his assigned GAF scores.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). Id.

A September 1998 Social Security Disability Determination letter showed that the Veteran was considered disabled due to degenerative joint disease and depression. 

A March 2003 VA treatment record showed that the Veteran was diagnosed with major affect disorder and assigned a GAF of 50. 

A February 2005 VA psychiatric treatment record shows that the Veteran was endorsing some emotional distress which may be related to his sensitive nature and his belief that he is ineffective in coping with daily stressors. He was noted to have little insight into his emotions and behaviors and likely was more capable of managing problems than he recognized. He was noted to be experiencing chronic feelings of dysphoria; lack of energy; tension; rumination; and apprehension. He reported that he lacked the vigor to deal with everyday life. The Veteran's profile was noted to be suggestive of significant symptoms of chronic psychological distress including depression and anxiety. The medical examiner reported that there was little evidence of any acute emotional turmoil, and his report of chronic psychological distress may be related to his heightened sensitivity to internal cues coupled with his impaired coping abilities and self-perceptions of limited competence. As a result the Veteran was noted to be prone to exaggerating his level of difficulties while underestimating his abilities. The Veteran was noted to display poor judgment and may harbor chronic feelings of insecurity and inferiority. At the time the Veteran reported that he was unable to control his emotions and this caused him some concern. No active suicidal ideation intent or plans were noted. The Veteran indicated that he may have experienced some unusual thought patterns and content. The Veteran was noted to be socially awkward and he likely withdrew from social interactions. Relationships were noted to be difficult. He endorsed difficulty with family and marital relationships indicating that he felt that his loved ones were overcritical and lacked support and understanding.

A February 2010 VA examination report shows that the Veteran reported not being married but had four children. The Veteran reported symptoms of mood swing with suspiciousness and paranoid delusions that someone is trying to harm him from time to time. Mental status examination showed that his speech was over productive to underproductive depending on mood; affect was inappropriate at times; judgement was impaired at times; but there was no evidence of inappropriate behavior, and he was able to do activities of daily living. The Veteran was diagnosed with bipolar disorder mixed with psychotic features and assigned a GAF of 50 t0 55.  

A March 2010 VA examination shows that the Veteran was diagnosed with bipolar disorder and assigned a GAF score of 55. It was also noted that the Veteran had been living with his girlfriend since 1999 but due to his "paranoia and stress" he left her 3 weeks prior and was living with his mother. The Veteran reported that he was under a lot of stress and was paranoid in thinking that people were out to cause him difficulty. The examiner reported that based upon the Veteran's mental health diagnosis, his symptoms were not such that they would interfere with his ability to maintain gainful employment. 

A September 11, 2012 VA examination report shows that the Veteran was diagnosed with bipolar disorder and assigned a GAF of 35. The examiner remarked that the Veteran was totally occupationally and socially impaired due to the mental condition. Symptoms were noted as depressed mood; anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbances of motivation or mood; difficulty in establishing or maintaining effective work and social relationships; and persistent delusions or hallucinations.

A May 2014 Mental Disorders Disability Benefits Questionnaire (DBQ) shows that the Veteran was diagnosed with bipolar disorder now noted as schizoaffective disorder. The Veteran's occupational and social impairment was evaluated as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood. Symptoms were noted as depressed mood; anxiety, panic attacks, weekly or less often; chronic sleep impairment; mild memory loss; impaired judgment; disturbances of motivation of mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; including work and work like settings; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence. The Veteran was also assessed with auditory and visual hallucinations, marginal sleep, episodic homicidal ideations, circumstantial agitation; and loss of appetite.

After a review of the evidence of record the Board finds that prior to September 11, 2012, a rating in excess of 70 percent is not warranted for the Veteran's service-connected bipolar disorder. In reviewing the evidence of record, to include medical records and examination reports, the Board finds that an increased rating of 100 percent is not warranted for the bipolar disorder prior to September 11, 2012. The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total social and occupational impairment is shown. Mauerhan v. Principi, 16 Vet. App. 436 (2002). While the Veteran's symptoms were severe during this period and consisted of persistent anxiety, isolating behavior, depression, and anxiety, he is not entitled to a 100 percent rating for bipolar disorder because total social and occupational impairment is not shown by the evidence of record. The record indicates that Veteran received ongoing evaluation and therapy for relevant symptoms and medication. Additionally, the Board notes that the Veteran was living first with his girlfriend and then with his mother during this period. While the Veteran was not working during this time, no evidence shows that the noted symptoms reported in the VA treatment and VA examination reports suggested he was totally socially impaired. 

Additionally, the Board finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating. A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms. However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability prior to September 11, 2012. The evidence of record does not indicate that the Veteran exhibited symptoms such as persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, prior to September 11, 2012. Therefore, the Board finds that the Veteran's psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9432 as characteristic of total occupational and social impairment, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question. The Veteran had been assigned GAF scores of 50 to 55 prior to September 11, 2012. According to DSM-IV, GAF scores ranging between 50 to 55 are reflective of symptoms consistent with the disability rating of 70 percent rating assigned during this period. However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). 38 C.F.R. § 4.126 (a) (2017). In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported and/or shown prior to September 11, 2012, are simply not suggestive of total occupational and social impairment.

While the Board notes that the Veteran was found to be disabled by the Social Security Administration, those determinations, while relevant, are non-binding on the Board. Martin v. Brown, 4 Vet. App. 136, 140 (1993). The Social Security Administration noted the Veteran was disabled due to his back and psychiatric disability and in this matter, the Board must determine if his bipolar disability alone caused total occupational and social impairment to warrant a rating in excess of 70 percent. Here, the medical evidence prior to September 11, 2012 does not show that a higher rating is warranted.

Therefore, the Board finds, first, that a rating in excess of 70 percent for bipolar disorder is not warranted prior to September 11, 2012. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 11, 2012, the Board finds that the VA examination reports of record and the VA treatment records shows that the Veteran's bipolar disorder symptoms persuasively demonstrate that his disability is productive of total occupational and social impairment. In this regard the Board finds that the September 11, 2012 VA examination report is probative that a 100 percent rating is warranted. The examiner specifically noted that the Veteran was totally occupationally and social impaired due to his mental condition and assigned a GAF score of 35. Subsequent evidence supports this finding.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for bipolar disorder as of September 11, 2012.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 70 percent prior to September 11, 2012 for bipolar disorder is denied.

Entitlement to a rating of 100 percent as of September 11, 2012 for bipolar disorder is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


